Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 23, 2020

                                     No. 04-19-00767-CV

                      IN THE INTEREST OF G.D., A.V.D., AND E.D.

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1992-CI-04150
                        Honorable Angelica Jimenez, Judge Presiding


                                        ORDER
        On November 25, 2019, because the filing fees had not been paid, we ordered Appellant
to pay the filing fees not later than December 9, 2019. After the filing fees remained unpaid, on
December 27, 2019, we dismissed this appeal for Appellant’s failure to pay the filing fees.
       On January 13, 2020, Appellant filed a motion for rehearing which provides written proof
that Appellant has paid the filing fee. Appellee filed a written response opposing Appellant’s
motion.
         Appellant’s motion for rehearing is GRANTED; Appellee’s motion is DENIED.
        We WITHDRAW our December 27, 2019 opinion and judgment. We direct the clerk of
this court to reinstate this appeal on the court’s docket and reinstate the appellate timetable.
         The clerk’s and reporter’s records are due within THIRTY DAYS of the date of this
order.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2020.


                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court